Order reversed in so far as it relates to the second cause of action, otherwise affirmed; and motion granted in so far as it relates to the second cause of action to require the plaintiff to separately state and number her alleged cause of action based upon the ownership of preferred stock and her alleged cause of action based upon the ownership of common stock, without costs. All concur. (The order denies motion to compel plaintiff to separately state and number her causes of action in an action to cancel an agreement concerning corporate stock.) Present — Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ.